In the Supreme Court of Georgia



                               Decided: December 14, 2021


   S22Y0046. IN THE MATTER OF JASON LEE VAN DYKE.


     PER CURIAM.

     This disciplinary matter is before the Court on Jason Lee Van

Dyke’s (State Bar No. 851693) Third Petition for Voluntary

Discipline. In his petition, Van Dyke again admits that he violated

Rule 8.4 (a) (3) of the Georgia Rules of Professional Conduct, found

at Bar Rule 4-102 (d), by virtue of his conviction of a misdemeanor

involving moral turpitude related to his fitness to practice law. The

maximum penalty for a violation of Rule 8.4 (a) (3) is disbarment.

After the State Bar initiated a disciplinary action against Van Dyke

pursuant to Bar Rule 4-106, Van Dyke filed his first Petition for

Voluntary Discipline, which sought discipline ranging from a public

reprimand to six months’ suspension. The State Bar opposed that

petition, and the Special Master, Daniel S. Reinhardt, rejected it,
noting this Court’s general practice of rejecting proposed discipline

that ends prior to the completion of a criminal sentence. Van Dyke

next sought an indefinite suspension until such time as his criminal

sentence was discharged. The State Bar did not oppose that

proposed discipline, so long as the lifting of the suspension was

conditioned on Van Dyke’s providing satisfactory evidence of the

final release and discharge of his criminal sentence. The Special

Master    then    submitted     a       report   and   recommendation

recommending the acceptance of that proposed discipline under the

stated condition. But on April 5, 2021, we rejected Van Dyke’s

Second Petition for Voluntary Discipline. See In the Matter of Van

Dyke, 311 Ga. 199 (858 SE2d 194) (2021).

     In that opinion, we noted that because of the posture of this

case, no hearing had yet been held before the Special Master. See id.

at 200. After recounting the somewhat complex factual background

leading up to this case, we stated, “We are also troubled by several

aspects of this case that, we believe, warrant additional factfinding.”

Id. at 202. Specifically, we noted that “Van Dyke’s conduct in the

                                    2
criminal proceeding reflects a level of disrespect for the law and legal

process that warrants serious consideration” and that “beyond the

passing mention of these issues in Van Dyke’s petition, we know

nothing about the particulars of this conduct.” Id. We also noted that

it appeared that the Texas Bar had suspended Van Dyke for 12

months in an entirely separate matter; that it was unclear what

conduct gave rise to that sanction; that this Court was not made

aware of that sanction and that it was unclear whether Van Dyke

complied with his obligation under Rule 9.4 (b) of the Georgia Rules

of Professional Conduct as to that sanction; and that “[u]ntil that

question is answered, and this Court is apprised of the conduct

underlying that sanction, we are unable to make any determination

of an appropriate level of discipline in this case.” Id. at 203.

Therefore, we rejected Van Dyke’s second petition for voluntary

discipline and

     remand[ed the matter] to the Special Master for
     additional factfinding regarding (1) all disciplinary
     proceedings involving Van Dyke, past or current and in
     any jurisdiction, including but not limited to those giving
     rise to Van Dyke’s March 2019 suspension by the Texas

                                   3
     Bar; (2) Van Dyke’s violation of his bond conditions in the
     Texas criminal proceeding; (3) the basis for the forfeiture
     by wrongdoing determination; and (4) any other matters
     the Special Master deems relevant.

Id. (Citation omitted.)

     Despite this Court’s opinion remanding this case for the

Special Master to make those findings of fact, on August 10, 2021,

Van Dyke filed his Third Petition for Voluntary Discipline, which he

amended on August 20, 2021. In his third petition, as amended, Van

Dyke again admits that he violated Rule 8.4 (a) (3) and requests

“discipline in the form of a suspension from the practice of law for

no more than thirty-six months nunc pro tunc to March 1, 2019 as a

resolution to both the pending proceeding under Rule 4-106 and all

matters for which he is subject to reciprocal discipline in Georgia.”

The State Bar responds by requesting this Court to permit the

Special Master to consider Van Dyke’s request for reciprocal

discipline along with the pending Rule 4-106 Petition in the first

instance, so that the Special Master may issue a single report and

recommendation on those matters for the consideration of this


                                 4
Court. The State Bar also represents that the Special Master and

Van Dyke consent to its request.

     We agree, and we therefore reject Van Dyke’s Third Petition

for Voluntary Discipline, as amended, and again remand to the

Special Master to make the additional, requisite factual findings

ordered in Van Dyke, 311 Ga. at 203, to include the resolution of any

matters of reciprocal discipline that the Special Master deems

appropriate.

     Petition for voluntary discipline rejected.    All the Justices
concur.




                                   5